Citation Nr: 0515873	
Decision Date: 06/13/05    Archive Date: 06/21/05	

DOCKET NO.  04-13 118	)     DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than March 27, 
2003, for a 70 percent evaluation for psychoneurosis.

2.  Entitlement to an effective date earlier than March 27, 
2003, for a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1945 to 
July 1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted a 70 percent evaluation for 
psychoneurosis, effective March 27, 2003, and a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities, effective March 27, 2003.  


FINDINGS OF FACT

1.  A July 2001 RO decision denied a compensable evaluation 
for the veteran's service-connected psychoneurosis; he was 
notified of that decision, and his appellate rights, by 
official letter dated in August 2001, but he did not appeal 
the decision.  

2.  The veteran first reopened his claim for an increased 
rating for psychoneurosis on March 27, 2003; a May 2003 RO 
decision granted a 70 percent evaluation for psychoneurosis 
and a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective March 27, 2003.  

3.  Prior to March 27, 2003, service connection was in effect 
for psychoneurosis, evaluated as noncompensably disabling, 
and residuals of an injury to the nose manifested by 
deviation of nasal septum evaluated as 10 percent disabling.

4.  It is not factually demonstrated that an increase in the 
veteran's service-connected psychoneurosis occurred during 
the year prior to March 27, 2003, or that an increase in his 
service-connected disabilities, causing him to be 
unemployable, occurred during the year prior to March 27, 
2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 27, 
2003, for a 70 percent evaluation for psychoneurosis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 9402 (2004).

2.  The criteria for an effective date prior to March 27, 
2003, for a total disability rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.400(o)(1)(2), 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1948 RO decision granted service connection for 
psychoneurosis and assigned a noncompensable evaluation.  In 
April 1948, the veteran was notified of that decision, and 
his appellate rights, but he did not initiate an appeal and 
it became final.  

In January 1951 the veteran filed a claim for an increase in 
the evaluation assigned for his psychoneurosis.  Official 
letter dated in January 1951 informed him that a compensable 
evaluation for his psychoneurosis was denied.  He was advised 
of his appellate rights, but he did not initiate an appeal 
and that decision became final.  

In December 2000 the veteran filed a claim for an increased 
evaluation.  A July 2001 RO decision denied a compensable 
evaluation for his service-connected psychoneurosis.  The 
veteran was informed of that decision by official letter in 
August 2001 together with his appellate rights.  He did not 
appeal that decision and it is final.  


On March 27, 2003, the veteran submitted a statement 
indicating that his service-connected psychiatric condition 
had gotten worse.  A May 2003 RO decision granted a 
70 percent evaluation for the veteran's service-connected 
psychoneurosis and a total disability rating based on 
individual unemployability effective March 27, 2003.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2004) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or a uniformed services 
hospital will be accepted as the date of receipt of a claim.  
Further, 38 C.F.R. § 3.157(b)(2) provides that the date of 
receipt of evidence from a private physician or layman will 
be accepted as a claim.  Also, any communication or action 
indicating an attempt to apply for one or more benefits under 
the laws administered by VA from a claimant, his duly 
authorized representative, a member of Congress, or some 
person acting as a next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  The first communication received from the 
veteran following the July 2001 RO decision, indicating a 
desire to seek an increased evaluation for his 
service-connected psychoneurosis, was received on March 27, 
2003. 

The veteran asserts that he should be entitled to an earlier 
effective date from the time he was discharged from service.  
However, the claims that have been filed and the decisions 
made from the time of the veteran's active service through 
the claim filed on March 27, 2003, have been set forth above.  
Therefore, a preponderance of the evidence supports a finding 
that the first claim filed by the veteran, following the 
final July 2001 RO decision, requesting an increase in the 
evaluation for his service-connected psychoneurosis, was 
received on March 27, 2003.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 
(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126. Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2000).

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his psychoneurosis was 
received on March 27, 2003, the general rule, as provided at 
38 C.F.R. § 3.400(o)(1), is that the effective date of the 
award of an increased evaluation is the date of the veteran's 
claim, March 27, 2003, or the date entitlement is shown, 
whichever is later.  The veteran has been awarded the 
70 percent evaluation and total disability due to individual 
unemployability from March 27, 2003.  Therefore, the focus of 
the Board's review at this time is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service-connected psychoneurosis, or his service-connected 
disabilities causing him to be unemployable, during the year 
prior to March 27, 2003.  See Quarles v. Derwinski, 
3 Vet. App. 129, 135 (1992); see also Harper v. Brown¸ 
10 Vet. App. 125, 126 (1997) (holding that "38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase")).  
Therefore, in order to be assigned an effective date prior to 
March 27, 2003, for a 70 percent evaluation for 
psychoneurosis or a total disability rating based on 
individual unemployability, it must be factually 
ascertainable that the veteran's service-connected 
psychoneurosis or service-connected disabilities underwent an 
increase during the year prior to March 27, 2003.  In 
determining whether or not an increase was factually 
ascertainable during the year prior to March 27, 2003, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

The veteran's psychoneurosis has been evaluated under the 
provisions of the general rating formula for mental 
disorders, Diagnostic Code 9424.  This provides that a 
70 percent evaluation is for assignment where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant, near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  

Prior to March 27, 2003, the veteran's service-connected 
disabilities were residuals of an injury of the nose 
manifested by deviation of the nasal septum, evaluated as 
10 percent disabling, and psychoneurosis, evaluated as 
noncompensably disabling.  Therefore, he did not meet the 
percentage requirements for a total disability rating based 
on individual unemployability, found at 38 C.F.R. § 4.16(a), 
prior to March 27, 2003.  

The report of a February 2001 VA psychiatric examination 
reflects that the veteran reported that he had been 
self-employed during his lifetime.  He indicated that he did 
not take any psychiatric medication, and reported that he was 
enjoying his retirement years.  He reported that he had been 
experiencing dizzy spells and headaches for the past 40 
years.  On examination there was no impairment of thought 
processes, no delusions or hallucinations, no inappropriate 
behavior, and no suicidal or homicidal ideation.  The veteran 
maintained good personal hygiene and was oriented to person, 
place, and time.  There was no memory impairment and no 
obsessive ritualistic behavior.  Speech was logical and goal-
oriented.  There was no depression or anxiety and no sleep 
impairment.  The diagnosis was neurosis and conversion 
disorder, mild.  The Global Assessment of Functioning (GAF) 
was indicated to be 62. 

In contrast, the April 2003 VA examination report contains a 
GAF of 40, in part due to such factors as significant 
symptoms of depression.

A GAF of 61 to 70 reflects some mild symptoms or some 
difficulty in social, occupational, or social functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV).  

The VA treatment records reflect that on March 28, 2003, the 
veteran requested a psychiatric referral.  The assessment 
included neurosis.  VA treatment records do not indicate that 
the veteran received any mental health care during the year 
prior to March 27, 2003, with his first referral for 
psychiatric care being on March 28, 2003. 

While it is clear that the veteran's psychiatric impairment 
worsened between the February 2001 and April 2003 VA 
examinations, unfortunately, the evidence of record does not 
establish that this worsening occurred within the one-year 
period preceding the March 27, 2003 claim.  The veteran, 
himself, asserted in his notice of disagreement that his 
symptoms were evident "way prior to that date" and he has 
submitted lay statements and statements from various health 
care providers to the effect that his symptoms were present 
several years ago.  There is, however, no competent medical 
evidence indicating that the increase in the veteran's 
psychiatric disability occurred specifically within the year 
prior to March 27, 2003.  The Board also notes that the 
record does not indicate that he terminated his employment 
during that year, but rather indicates that he had retired 
previous thereto.  Rather, the evidence indicates that he was 
first seen with complaints relating to psychiatric care on 
March 28, 2003, the day after his claim was received.  

Since the evidence does not indicate that the veteran's 
service-connected psychoneurosis increased in disability 
specifically during the year prior to March 27, 2003, a 
preponderance of the evidence is against a finding that it is 
factually ascertainable that there was an increase in his 
psychoneurosis or that he became unemployable due to 
service-connected disabilities during the year prior to 
March 27, 2003.  Consequently, the Board concludes that the 
record does not provide a basis upon which to assign an 
effective date prior to March 27, 2003, for a 70 percent 
evaluation for psychoneurosis and a total rating based on 
individual unemployability due to service-connected 
disabilities.  

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the veteran was provided 
notice of the VCAA by letters dated in April 2003, prior to 
the May 2003 decision appealed, and again in December 2004.  
The Statement of the Case supplied the veteran with VA 
regulations implementing the VCAA.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to 
adjudication of the claim and must:  (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that they will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

VA's General Counsel has concluded that, if, in response to 
notice of its decision on a claim for which VA has already 
given the Section 5103(a) notice, VA receives a Notice of 
Disagreement that raises a new issue, Section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but Section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  This is 
the situation in this case where we have an April 2003 
Section 5103(a) notice to the veteran that relates to an 
increased rating, and then a May 2003 RO decision granting 
the increase with the veteran filing a Notice of Disagreement 
with the effective date assigned for the increase.  However, 
in this case we also have an additional December 2004 VCAA 
notice together with a Statement of the Case providing the 
veteran with implementing regulations.  With consideration of 
the opinion of the General Counsel a second Section 5103(a) 
notice regarding the downstream issue of an earlier effective 
date would not have been required.  

In this case, the Board concludes that the aforementioned 
letters and Statement of the Case, as well as a March 2005 
Supplemental Statement of the Case, contained all of the 
elements necessary to comply with Pelegrini.  The April 2003 
and December 2004 letters, together with the Statement of the 
Case and Supplemental Statement of the Case informed the 
veteran of the evidence he needed to submit, including 
informing him that he should submit any evidence in his 
possession that he believed would support his claim.  He was 
also informed of the evidence necessary to substantiate his 
claim, as well as who was expected to provide what 
information. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He has been given ample time to 
respond to the Supplemental Statement of the Case.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, each of the four requirements of a VCAA notice has 
been fully satisfied.  

With respect to the VA's duty to assist, the veteran 
testified, during a personal hearing before the undersigned 
in April 2005, at page 7, that he had received private 
treatment in New York, but did not recall the names of the 
providers.  He also testified, at page 10, that he had 
received VA treatment.  The record reflects that pertinent VA 
treatment records have been obtained.  The veteran has been 
afforded a VA examination and a personal hearing.  He waived 
RO consideration of additional evidence submitted during his 
personal hearing in April 2005.  He submitted further 
evidence in May 2005, but this is not relevant to the issues 
on appeal, as it concerns the level of disability in 2005, 
rather than the level of disability prior to the March 2003 
claim.

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran) 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided.  VA has satisfied it's duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

An effective date prior to March 27, 2003, for a 70 percent 
evaluation for psychoneurosis is denied.

An effective date prior to March 27, 2003, for a total 
disability rating based on individual unemployability due to 
service-connected disabilities is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


